TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 4, 2014



                                       NO. 03-13-00517-CV


Travis County Sheriff Greg Hamilton, Travis County Sheriff's Office Major Darren Long,
                            and Travis County, Appellants

                                                  v.

                                      Justin Thelen, Appellee




          APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on July 16, 2013. The appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.